388 F.2d 988
UNITED STATES of America, Appellee,v.John Carroll SOX, Appellant.UNITED STATES of America, Appellee,v.Norman Lee HAIRR, Appellant.
Nos. 11622, 11657.
United States Court of Appeals Fourth Circuit.
Argued Dec. 4, 1967.Decided Jan. 11, 1968, Certiorari Denied April 22, 1968, See88 S. Ct. 1417.

Kale R. Alexander, Columbia, S.C.  (David A. Fedor, Columbia, S.C., on brief), for appellant in No. 11622.
J. Kenneth Rentiers, Charleston, S.C.  (Court-appointed counsel), for appellant in No. 11657.
Thomas P. Simpson, Asst. U.S. Atty.  (Terrell L. Glenn, U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
We find no illegality in the search and no error in the trial proceedings respecting proof and determination of the value of the stolen, transported goods.


2
Affirmed.